USCA4 Appeal: 22-4236      Doc: 17         Filed: 10/20/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4236


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DARIUS SHAKEE TOOMER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:21-cr-00266-WO-1)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Ira Knight, Assistant Federal Public
        Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
        Carolina, for Appellant. Ashley E. Waid, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4236      Doc: 17          Filed: 10/20/2022     Pg: 2 of 3




        PER CURIAM:

               Darius Shakee Toomer pled guilty, pursuant to a written plea agreement, to Hobbs

        Act robbery, in violation of 18 U.S.C. § 1951(a), and brandishing a firearm during and in

        relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The district

        court sentenced Toomer to a total of 152 months’ imprisonment, a sentence within his

        advisory Sentencing Guidelines range. On appeal, counsel has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning whether Toomer’s sentence is substantively reasonable. Toomer

        was informed of his right to file a pro se supplemental brief, but he has not done so. The

        Government moves to dismiss the appeal pursuant to the appellate waiver in Toomer’s plea

        agreement. We affirm in part and dismiss in part.

               “We review an appellate waiver de novo to determine whether the waiver is

        enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

        within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

        enters it “knowingly and intelligently, a determination that we make by considering the

        totality of the circumstances.” Id. “Generally though, if a district court questions a

        defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P. 11] colloquy

        and the record indicates that the defendant understood the full significance of the waiver,

        the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

        quotation marks omitted).



                                                      2
USCA4 Appeal: 22-4236       Doc: 17         Filed: 10/20/2022     Pg: 3 of 3




                Our review of the record confirms that Toomer knowingly and intelligently waived

        his right to appeal his convictions and sentence, with limited exceptions not applicable

        here.   We therefore conclude that the waiver is valid and enforceable and that the

        sentencing issue counsel raises falls squarely within the scope of the waiver.

                In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious issues outside the scope of Toomer’s valid appellate

        waiver. We therefore grant the Government’s motion to dismiss in part and dismiss the

        appeal as to all issues covered by the waiver. We otherwise affirm.

                This court requires that counsel inform Toomer, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Toomer requests that a

        petition be filed, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Toomer. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     3